Citation Nr: 0101027	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-18 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to October 20, 
1997.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD since October 20, 1997. 

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss prior to June 8, 1998.

4.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss since June 8, 1998.

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

6.  Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound of the left knee. 

7.  Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound of the left cheek.

8.  Entitlement to a compensable evaluation for malaria.

9.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to July 
1945.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The issue of entitlement to a total disability rating based 
on individual unemployability by reason of service-connected 
disabilities will be discussed in the REMAND portion of this 
decision.





FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  The veteran suffers from memory impairment and depression 
due to his nonservice-connected dysthymia and advanced age.

3.  Symptomatology associated with the veteran's service-
connected PTSD is productive of social and occupational 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks due to generalized anxiety and hypervigilence.

4.  A December 1997 audiological evaluation report revealed 
average puretone decibel hearing loss of 61 for the right ear 
and 73 for the left, with speech recognition scores of 84 
percent and 64 percent, respectively.

5.  An April 1999 audiological evaluation report revealed 
average puretone decibel hearing loss of 73 for the right ear 
and 75 for the left, with speech recognition scores of 68 
percent and 52 percent, respectively.

6.  A November 1999 audiological evaluation report revealed 
average puretone decibel hearing loss of 75 for the right ear 
and 69 for the left, with speech recognition scores of 46 
percent and 78 percent, respectively.

7.  The veteran's tinnitus may be characterized as persistent 
or recurrent.

8.  The veteran's residual scar due to a shell fragment wound 
of the left knee causes no functional impairment and is not 
tender or painful on objective demonstration.

9.  The veteran's residual scar due to a shell fragment wound 
of the left cheek measures 4 cm and has not been described as 
moderately disfiguring, painful, tender, or poorly nourished 
with repeated ulceration.

10.  The veteran does not currently have active malaria or 
any residuals of prior episodes of malaria.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for PTSD prior 
to October 20, 1997, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.16(c), 4.125-4.132, Diagnostic Code 9411 (1996 & 
2000).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD since October 20, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic 
Code 9411 (1996 & 2000).

3.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss prior to June 8, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.85, 4.87, 
Diagnostic Code 6102 (1998 & 2000).

4.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss since June 8, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.85, 4.87, Diagnostic 
Code 6104 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.87a, 
Diagnostic Code 6260 (1998 & 2000).

6.  The criteria for an initial compensable evaluation for 
residuals of a shell fragment wound of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000).

7.  The criteria for an initial compensable evaluation for 
residuals of a shell fragment wound of the left cheek have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2000).

8.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991& 
Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.88b, 
Diagnostic Code 6304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the issues on appeal, other than 
malaria, involve claims of disagreement with the initial 
ratings assigned following a grant of service connection.  
Thus, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As such, VA must attempt to obtain all such medical evidence 
as is necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection to 
the present.  Fenderson, 12 Vet. App. at 125-127; see also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.")  

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been afforded numerous examinations by VA for 
compensation purposes.  The Board has considered the argument 
advanced by the veteran's attorney that these examinations 
were inadequate for rating purposes because examiners failed 
to review the claims file.  The Board finds, however, that VA 
examiners are not required to review a claimant's prior 
medical records in each case in which the VA conducts an 
examination for compensation purposes.  Although 38 C.F.R. 
§ 4.1 requires that each disability be viewed in relation to 
its history, this provision does not identify any particular 
source for that history.  For example, section 4.1 does not 
require that the history be obtained from the examiner's 
review of prior medical records as opposed to the oral report 
of the veteran examined or summaries provided by the rating 
board requesting the examination.

The Board points out that the VA examination reports at issue 
include a history of the veteran's claimed disabilities.  In 
any event, there is no indication in the record that VA 
examiners did not review the veteran's claims file.  In fact, 
several examination reports specifically note that the claims 
file had been reviewed.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the Veterans 
Claims Assistance Act of 2000.

I.  Post-Traumatic Stress Disorder 

In May 1995, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation, effective as of January 
1995.  The veteran submitted a notice of disagreement with 
respect to the assigned rating, and this appeal ensued.  As 
this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson, 12 Vet. App. at 119.  

After the submission of additional evidence, the RO issued 
another rating decision in May 1998 which granted an 
increased evaluation to 30 percent for this disability.  
However, instead of going back to the original effective date 
of January 1995, the RO assigned an effective date of October 
20, 1997, for this increase.  As a result, two issues must be 
adjudicated: Whether the veteran's PTSD warrants an 
evaluation in excess of 10 percent prior to October 20, 1997, 
and whether this condition meets the criteria for an 
evaluation in excess of 30 percent since October 20, 1997.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 10 percent 
evaluation was provided where there were neurotic symptoms 
which somewhat adversely affect relationships with others but 
which do not cause impairment of working ability.  Id.  A 30 
percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  Id.  The VA General Counsel, in 
response to an invitation by the United States Court of 
Appeals for Veterans Claims (Court) to construe the term 
"definite" in a manner that would quantify the degree of 
impairment, concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board is therefore required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's PTSD is warranted.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation. 

Under the revised criteria, a 10 percent evaluation requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.  A 10 percent evaluation also is warranted where 
there are symptoms controlled by continuous medication.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000). 

The next higher evaluation of 30 percent is assigned for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  Id. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  

The veteran's PTSD was initially assigned a 10 percent 
evaluation based on a VA psychiatric evaluation performed in 
March 1995.  During the interview, the veteran indicated that 
he had experienced nightmares since the war which had become 
less frequent over the past ten years.  He reported symptoms 
associated with increased arousal such as difficulty falling 
asleep, difficulty concentrating, hypervigilance, an 
exaggerated startle response, and some degree of 
irritability.  He also described some generalized anxiety 
symptoms such as muscle twitching, muscle tension, and 
sweating, all of which had persisted until the present time.  
He reported periods in which his mind would go blank due to 
anxiety.  He explained that these symptoms were initially 
severe after the war, became less severe over the years, but 
had increased in intensity over the prior six to eight 
months.  The veteran's wife stated that the veteran had 
worked as a farmer until recently, and that his ability to 
work effectively had been impacted during periods of extreme 
anxiety.

On mental status examination, the veteran was oriented to 
time, place and person, and was described as friendly and 
cooperative throughout the interview.  He was able to reach a 
goal idea without difficulty and his affect was full.  He 
exhibited some symptoms of anxiety, such as restlessness and 
some apprehensiveness.  There was no evidence of tangentially 
or disturbance in his thinking processes.  Recent and remote 
memory were intact.  His ability to do abstract 
conceptualizations was impaired, but he denied any 
hallucinations, delusions or suicidal ideation.  There was no 
evidence of any obsessive-compulsive characteristics.  His 
intelligence was estimated as above average, and his judgment 
and insight were intact.  Based on these findings, the 
examiner provided a diagnosis of PTSD, severe, service 
connected.  The examiner pointed out that there did not seem 
to be any marked effect on the veteran's interpersonal 
relationships with the exception of some affect constriction 
which he compensated for by a rather well balanced 
personality. 

The same VA examiner evaluated the veteran again January 
1998.  The veteran told the examiner that he avoided all 
stimuli associated with his war experiences.  He reported 
nightmares approximately two to three times a month and 
flashbacks two to five times a month.  He had no impairment 
of a caring attitude toward others, but described an ongoing 
feeling of detachment and a loss of interest.  He said that 
he suffered from irritability, mood swings and periods of 
psychogenic amnesia.  It was noted that he had a markedly 
exaggerated startle response.  He indicated that his PTSD 
symptoms had increased over the past five years.  He also 
reported muscle twitching, increased muscle tension and 
perspiring.  He described an ongoing difficulty with a 
scanning type of behavior and said he often felt "keyed 
up."  He said his anxiety would occasionally interfere with 
his memory and attention.  It was further noted that 
depression had emerged during the past five years.  

A mental status examination revealed that the veteran was 
oriented to time, place and person, and that he related in a 
cooperative and friendly manner.  His affect was somewhat 
restricted.  He showed at least moderate anxiety as well as 
some restlessness and apprehensiveness.  He seemed moderately 
depressed, but his mood was stable throughout the interview.  
There was no evidence of tangentially, fragmentation of 
thought or underlying psychotic process.  He was able to 
pursue a goal idea without difficulty, and abstract 
conceptualization was intact.  Recent and remote memory also 
appeared in tact.  He denied hallucinations, delusions and 
suicidal ideation.  It was noted that his recent behavior 
suggested increased withdrawal and avoidance of stressful 
situations.  There was no evidence of any compulsive-
obsessive features.  Judgment was intact.  

The examiner provided Axis I diagnoses of (1) PTSD, moderate 
to severe, with emphasis on the severe portion of the range; 
and (2) dysthymia, moderate, untreated.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 60 
to 65.  He commented that the veteran's PTSD was more 
pronounced for the first ten years after the war, abated 
considerably for a prolonged period and then became markedly 
more severe in recent years.  It was noted that the veteran's 
anxiety had impacted his employment as a farmer, and that his 
restricted affect had some influence on his interpersonal 
relationships.  Apparently, however, he had a mature 
personality which was to his advantage.  Finally, the 
examiner commented that the veteran was unable to work 
because of multiple problems. 

The veteran was afforded an additional VA psychiatric 
examination in April 1999.  At that time, most of the 
questions were answered by his wife who provided insight into 
his difficulties.  She explained that the veteran had 
nightmares one to two times a week, had occasional night 
sweats, but that he slept "okay" for the most part.  She 
added that, during some of his nightmares, he would be 
"throwing his arms around talking out loud in his sleep."  
Objectively, the veteran was appropriately dressed, well 
groomed and had good hygiene.  Although he was hard of 
hearing, his thought processes were clear, coherent and 
organized.  He denied any delusions or hallucinations.  His 
behavior was adequate, as he seemed to be quiet and able to 
participate in the interview.  He denied both suicidal and 
homicidal ideation.  He was oriented to name, place, date, 
and present situation.  He had poor recall, especially with 
names, which he said had been present for the past two to 
three years.  The examiner noted, however, that the veteran's 
memory was probably age appropriate for 80 years old.  There 
was no evidence of any impaired impulse control.  He 
apparently suffered from depression as reflected by his sad 
affect and withdrawn mood.  His insight and judgment were 
intact.  

Based on these findings, the Axis I diagnoses were (1) PTSD, 
mild to moderate, residuals of war experience; and (2) 
dysthymia, moderate, recurrent, untreated.  The examiner 
indicated that there was a minimal indication of PTSD at this 
point in time.  With respect to dysthymia, the examiner 
stated that the veteran's depression may have been brought on 
by lifestyle changes as a result of the aging process.  In 
conclusion, the examiner stated that the veteran had 
continuing PTSD which had lessened since the last evaluation.  
The examiner added that the veteran's depression was 
pronounced and probably not related to PTSD but rather to his 
advanced age.  It was thus determined that the veteran's 
depression should be treated as a separate entity and was not 
service connected. 

At a VA psychiatric examination in November 1999, it was 
noted that the veteran maintained appropriate daily 
activities.  The veteran indicated that he generally wanted 
to stay home where he would do occasional yard work and visit 
with his family.  It was noted that he was getting weaker and 
was having problems with his eyesight, hearing and memory, 
making it more comfortable to stay home.  During the 
interview, the veteran said that he "does not care for 
anything."  He appeared quite depressed but was not taking 
medication for depression.  He reported having a lack of 
motivation and a decrease in energy.  He also said that he 
slept more often.  According to his wife, he continued to 
talk in his sleep approximately three times a week about war-
related incidents. 

A mental status examination revealed that the veteran's 
thought processes were organized, but that he had difficulty 
with memory and recall.  He continued to remember events from 
the war, but failed to provide a longitudinal remote and 
recent memory without stopping or experiencing lapses of his 
thinking process.  There was no indication of delusions or 
hallucinations.  He was cooperative and acted appropriately, 
with no indication of abnormal impulses, ritualistic behavior 
or panic attacks.  He remained oriented to name, place, date, 
and to the present situation.  The examiner commented that 
the veteran's inability to recall recent events and names of 
people may be appropriate for his age of 81.  His affect and 
mood were quite depressed.  He did not respond well during 
the interview, which the examiner indicated was due to his 
difficulty hearing.  His insight and judgment had remained 
intact.  There also was indication of organic process. 

The examiner concluded with diagnoses of (1) PTSD, mild; and 
(2) dysthymia, moderate, recurrent, untreated.  He also 
assigned a current GAF score of 55, with a score of 60 for 
the past year.  The examiner determined that the veteran's 
presentation was more of a dysthymic disorder, which involved 
a flat affect and depressed mood and had resulted in a 
decrease in energy and motivation.  The examiner further 
stated that the veteran's depressive symptoms may be part and 
parcel of his physical and intellectual limitation in the 
form of chronic arthritis, hearing loss, and, to a certain 
extent, onset of age appropriate dementia.  While his memory 
of the war was expressed in his thoughts and feelings, the 
occurrence of the flashbacks and nightmares were not as 
frequent and severe at they had been 57 years ago.  The 
examiner added that, while the veteran still suffered from 
residuals of PTSD, these symptoms had apparently minimized 
throughout the years and had not directly affected his daily 
activities and current lifestyle.  Rather, the veteran's 
numerous medical problems were probably the major source of 
his depression. 

Applying the facts of this case to the above criteria, the 
Board finds that the veteran's PTSD is most consistent with a 
30 percent evaluation since the initial grant of service 
connection, and that the preponderance of the evidence is 
against a higher evaluation during this entire period.  For 
the period prior to October 20, 1997, the veteran's PTSD has 
been evaluated as 10 percent disabling.  During this period, 
however, the Board finds that his disability due to PTSD is 
more than mild under the former criteria, and more closely 
approximates definite or moderately large social and 
industrial impairment.  The March 1995 VA psychiatric 
examination report noted that the veteran suffered from 
sleeplessness, increased anxiety, and hypervigilence.  This 
can fairly be said to result in definite or moderately large 
industrial and social impairment.  Moreover, as the veteran's 
PTSD was manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as anxiety and periods of chronic sleep impairment, 
a 30 percent evaluation is also warranted under the revised 
criteria for rating mental disorders.  Accordingly, the Board 
concludes that the schedular requirements for a 30 percent 
rating for PTSD have been met for the period prior to October 
20, 1997.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 30 percent for the 
entire period since the initial grant of service connection.  
The Board notes that the veteran's most pronounced 
psychiatric symptoms which would adversely impact social and 
industrial adaptability appear to be impaired memory, 
cognitive decline and depression.  The Board emphasizes, 
however, that a VA examiner attributed each of these symptoms 
to the veteran's nonservice-connected dysthymia and dementia 
due to his advanced age.  In this regard, a VA examiner in 
April 1999 noted that the veteran suffered from both PTSD 
(mild) and dysthymia (moderate).  He concluded that the 
veteran had minimum symptomatology due to PTSD, and that his 
depression due to his advanced age was most pronounced.  It 
was thus determined that the veteran's depression should be 
treated as a separate entity and was not service connected.  
In November 1999, the same examiner determined that the 
veteran's presentation was more of a dysthymic disorder, and 
that his depressive symptoms were related to his physical and 
intellectual limitations due to chronic arthritis, hearing 
loss, and, to a certain extent, onset of age appropriate 
dementia.  The examiner stated that, while the veteran still 
suffered from residuals of PTSD, these symptoms had 
apparently decreased throughout the years and had not 
directly affected his daily activities and current lifestyle.  
Given these opinions, the Board is not required to consider 
the veteran's memory problems, cognitive decline, and 
depression in evaluating his service-connected PTSD.  See 
Mittleider, supra. 

The Board recognizes that a VA examiner in March 1995 and 
January 1998 characterized the veteran's PTSD as severe.  The 
Board, however, is not bound by this characterization.  See 
38 C.F.R. § 4.126 (the rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.)  As noted, most of the veteran's 
psychiatric symptoms were later attributed to his nonservice-
connected dysthymia as well as his advanced age.  In any 
event, that examiner assigned the veteran a GAF score of 60 
to 65.  A score of 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attack), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  A score of 65 is 
consistent with some mild symptoms (depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  Id.  Accordingly, 
neither GAF score is analogous to an evaluation in excess of 
the currently assigned 30 percent under the former criteria.

The Board also finds that the revised criteria do not afford 
the veteran an evaluation in excess of 30 percent for his 
PTSD at any time since the initial grant of service 
connection.  Although the veteran evidences some 
manifestations described in the criteria for a 50 percent 
evaluation under the revised criteria (e.g., flattened 
affect, mood disturbances, and impairment of short- and long-
term memory), again, these symptoms have been attributed to 
his nonservice-connected dysthymia.  In any event, he clearly 
does not exhibit most of the symptoms described therein.  For 
example, there is no evidence of panic attacks occurring once 
a week; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; or 
impaired judgment.  In short, the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's PTSD under the revised criteria.

In conclusion, the Board finds that the evidence supports a 
30 percent evaluation for the veteran's PTSD for the period 
prior to October 20, 1997.  The Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for this disability since the initial 
grant of service connection.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 

II.  Bilateral Hearing Loss

A September 1997 rating decision granted service connection 
for bilateral hearing loss and assigned a 20 percent 
evaluation, effective as of January 31, 1995.  The veteran 
disagreed with the 20 percent evaluation, and this appeal 
ensued.  See Fenderson, supra.  During the pendency of this 
appeal, the RO issued a rating decision in August 1999 which 
granted an increased evaluation to 40 percent for his hearing 
loss disability.  In reaching that decision, the RO 
determined the effective date of the 40 percent evaluation to 
be June 8, 1998.  As the effective date of increase did not 
go back to the date of claim, two issues must be adjudicated.  
The Board must determine whether the veteran's hearing loss 
warrants an evaluation in excess of 20 percent prior to June 
8, 1998, and whether this condition warrants an evaluation in 
excess of 40 percent since June 8, 1998.  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b) and 
Diagnostic Code 6100, 4.87; 38 C.F.R. § 4.85, Diagnostic Code 
6100.

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25,208-209 (1999).  The Board is 
therefore required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's bilateral 
hearing loss is warranted.  See Karnas 1 Vet. App. at 312-13.  
It is reported in the explanation regarding the revisions in 
the Federal Register, however, that the revisions of the 
sections addressing ear and other sense organs are part of 
the overall revision of the rating schedule based on factors 
such as medical advances rather than representing 
liberalizing interpretations of regulations.  See 64 Fed. 
Reg. 25,202-204 (1999).  In any event, the Board notes that 
the differences between the former and revised criteria in 
cases such as the one on appeal are relatively 
inconsequential and are not substantive; thus, the Board 
finds that the veteran has not been prejudiced by applying 
the new regulations in the first instance.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

In assigning a 20 percent evaluation, the RO relied on a 
December 1997 VA audiological evaluation.  The report of that 
evaluation showed speech recognition scores of 84 percent for 
the right ear and 64 percent for the left.  In addition, 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
50
85
85
61
LEFT
20
70
100
105
73

Thereafter, the veteran was afforded two additional VA 
audiological evaluations.  An April 1999 VA audiological 
evaluation report revealed speech recognition scores of 68 
percent for the right ear and 52 percent for the left.  In 
addition, the following puretone thresholds were recorded:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
60
95
95
73
LEFT
25
80
95
100
75

A report of a VA audiological evaluation performed in 
November 1999 revealed speech recognition scores of 46 
percent for the right ear and 78 percent for the left.  The 
following puretone thresholds were recorded:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
70
95
95
75
LEFT
20
75
85
95
69

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the December 1997 examination 
results yields a numerical designation of III for the right 
ear (between 58 and 65 average puretone decibel hearing loss, 
with between 84 and 90 percent speech discrimination), and 
VII for the left ear (between 66 and 73 average puretone 
decibel hearing loss, with between 60 and 66 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of 20 percent.  

Findings contained in the April 1999 audiological evaluation 
report, however, show a significant increase in the veteran's 
hearing loss disability.  Applying the applicable criteria to 
these findings yields a numerical designation of VI for the 
right ear (between 66 and 73 average puretone decibel hearing 
loss, with between 68 and 74 percent speech discrimination), 
and VIII for the left ear (between 74 and 81 average puretone 
decibel hearing loss, with between 52 and 58 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of 40 percent.  Findings listed in the November 
1999 audiological evaluation show similar results, with 
slight improvement in overall hearing.  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's bilateral hearing loss 
disability prior to June 8, 1998.  The Board also finds that 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent for this disability since June 8, 1998, 
as this was the date that the RO received the veteran's 
statement alleging that his bilateral hearing loss had 
increased in severity. 

The Board has also considered the veteran's own lay 
statements submitted in support of his claim.  However, the 
veteran simply has not shown, by competent medical evidence, 
that his service-connected hearing loss has increased to a 
level in excess of the currently assigned evaluations 38 
C.F.R. § 4.85.  These statements are insufficient to 
establish entitlement to a compensable evaluation for 
defective hearing because ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann, 3 
Vet. App. at 349.  Here, the mechanical application clearly 
establishes a 20 percent disability evaluation prior to June 
8, 1998, and a 40 percent evaluation since June 8, 1998.  

In denying the veteran's claims, the Board has carefully 
reviewed the entire record but does not find the evidence to 
be so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.

III.  Tinnitus

The September 1997 rating decision also granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective as of January 1995.  The veteran disagreed with the 
10 percent evaluation, and this appeal ensued.  See 
Fenderson, supra.

Tinnitus is evaluated under Diagnostic Code 6260.  This 
evaluation contemplates tinnitus which is persistent as a 
symptom of head injury, concussion, or acoustic trauma.  This 
is the maximum evaluation provided under this code provision.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6260.  Again, by 
regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of diseases of 
the ear including tinnitus.  See 64 Fed. Reg. 25208, 25209 
(1999).  The revised regulations removed the requirement that 
the tinnitus be persistent as a symptom of head injury, 
concussion or acoustic trauma, and now only requires that the 
tinnitus be recurrent.  However, Diagnostic Code 6260 still 
provides for a maximum 10 percent evaluation and as such, a 
higher evaluation under this code with consideration of the 
old and revised criteria would not result in a higher 
evaluation in this case.  A newly added Note to this 
provision indicates that a separate evaluation for tinnitus 
may be combined with an evaluation under Diagnostic Codes 
6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.

The Board observes that, in certain circumstances, a higher 
evaluation may be granted if tinnitus is associated with 
other disabilities.  However, there is no evidence of 
associated chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (38 C.F.R. § 4.87a, Diagnostic Code 6200), 
labyrinthitis (38 C.F.R. § 4.87a, Diagnostic Code 6204) or 
Meniere's syndrome (38 C.F.R. § 4.87a, Diagnostic Code 6205) 
such that would warrant an increased evaluation.  Further, 
Diagnostic Code 8046 which provides a rating in excess of 10 
percent for cerebral arteriosclerosis permits, in the absence 
of a diagnosis of multi-infarct dementia, only a 10 percent 
evaluation for subjective complaints such as tinnitus, 
headaches, or dizziness recognized as symptomatic of a 
properly diagnosed cerebral arteriosclerosis.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8046.  

In this case, however, there is no competent medical evidence 
suggesting that the veteran has any disability related to 
tinnitus for which service connection has not been 
established that would result in a higher evaluation than 
currently assigned.   None of the VA examination reports of 
record mention other related disabilities or active ear 
disease, nor has the veteran reported vertigo.  In view of 
this, the Board finds that the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
10 percent for his service-connected tinnitus.  Thus, the 
doctrine of reasonable doubt need not be considered.  
Gilbert, 1 Vet. App. at 55-56.

IV.  Shell Fragment Wound Scars of the Left Knee and Left 
Cheek

Although not documented in service medical records, the 
veteran reported that he sustained shell fragment wounds to 
the left knee and left cheek.  A January 1997 rating decision 
granted service connection for residuals of shell fragment 
wounds of the left knee and left cheek.  The RO assigned a 
noncompensable evaluation for each disability, effective as 
of June 1993.  The veteran disagreed with the noncompensable 
evaluations, and this appeal ensued.  See Fenderson, supra.

A.  Left knee 

The RO evaluated the veteran's residual scar of the left knee 
as noncompensably disabling under Diagnostic Code 7805.  This 
diagnostic code evaluates scars on the basis of limitation of 
function of the affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Limitation of flexion and extension of the knee are evaluated 
under Diagnostic Codes 5260 and 5261, respectively.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2000).  The 
regulations define normal range of motion for the leg as zero 
degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Subluxation and lateral instability 
of the knee are also evaluated under Diagnostic Code 5257.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

In assigning a noncompensable evaluation for the veteran's 
scar of the left knee, the RO considered VA examination 
reports dated in September and October 1996.  At the 
September 1996 VA examination, a C-shaped scar was observed 
above the left patella and was described as rather white, 
faint and well healed.  When examined in October 1996, the 
scar measured 2.5 cm and was described as nontender.  No 
focal muscle weakness was detected in the left lower 
extremity except for mild weakness in the hip.  There was no 
damage to the bone, joint, nerves, or tendons, and no pain 
was present on range of motion.  The diagnoses included 
shrapnel scars, as described above.

The veteran was afforded a VA general medical examination in 
December 1997, at which time the examiner observed a scar 
above the left knee measuring about 1 inch in length.  X-rays 
of the left knee were normal.  The diagnoses included 
superficial scar of the left knee.  The examiner noted that 
he did not have the X-ray report for review, but assumed that 
it would reveal some degenerative changes.  In any event, the 
examiner did not believe that there would be any close 
relationship between the superficial scar and any possible 
arthritis; rather, he stated that any degenerative changes 
would be due to aging. 

The veteran underwent additional VA examinations in December 
1999.  At a scar examination, the 2.5 cm scar above the left 
knee was described as nondisfiguring with only slight 
dispigmentation.  In addition, there was no significant 
tissue loss, inflammation, edema, or keloid formation.  A 
very slightly fainted color compared to the surrounding skin 
was observed.  The diagnosis was "[s]car above the left knee 
patella, which is claimed to be a war related scar due to 
shrapnel."  At a general medical examination, it was also 
noted that the scar appeared faded, with no disfiguration, 
edema, or lymphadenopathy.  Examination of the left knee 
showed full range of motion with no limitation or pain.  
Muscle strength was 5/5.  Based on these findings, no 
diagnosis pertaining to the left knee was provided. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's scar of the left knee since the 
initial grant of service connection.  There is no medical 
evidence of any limitation of function of the left knee.  X-
rays taken in December 1997 showed the veteran's left knee to 
be normal, and no limitation in range of motion or 
instability of the left knee has been identified.  Even 
assuming for discussion purposes that limitation of function 
of the left knee is shown, the December 1997 VA examination 
report contains a medical opinion that any arthritis of the 
left knee would be due to the aging process rather than the 
scar.  Given these findings, the Board can only conclude that 
the preponderance of the evidence is against a compensable 
evaluation under Diagnostic code 7805.  

The Board also notes that no other diagnostic code affords 
the veteran a compensable evaluation for his residual scar of 
the left knee.  The Board has considered Diagnostic Code 
5314, which pertains to injury to muscle group XIV, as well 
as Diagnostic Code 7804, which provides a 10 percent 
evaluation for a superficial scar which is tender and painful 
on objective demonstration.  However, no muscle damage has 
been associated with this scar, which has been described as 
nontender with no evidence of pain on objective 
demonstration.  Thus, neither of these code provisions 
affords the veteran a compensable evaluation for his scar. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's residuals of a shell fragment wound of the left 
knee.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

B.  Left cheek

The veteran's scar of the left cheek is currently evaluated 
as noncompensably disabling under Diagnostic Code 7800.  
Under this diagnostic code, slight disfiguring scars of the 
head, face or neck are evaluated as noncompensably disabling.  
Moderate disfiguring scars of the head, face or neck are 
evaluated as 10 percent disabling.  Severe disfiguring scars 
of the head, face or neck, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, 
are evaluated as 30 percent disabling.  Disfiguring scars of 
the head, face or neck which involve complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement are evaluated as 
50 percent disabling.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800.

The Board finds that there is no basis for assigning a 
compensable evaluation for the veteran's scar located on his 
left cheek under Diagnostic Code 7800, as it can be 
characterized as no more than slight.  At his September 1996 
VA examination, a well-healed, linear scar with a very slight 
depression was observed on the left cheek which nearly 
followed the angle of the mandible.  A photograph of the scar 
is associated with this examination report.  It was 
determined at his October 1996 VA general medical examination 
that any impairment of smell and taste was most likely not 
secondary to a neurological condition from the scar.  The 
December 1997 VA general medical examination report noted 
that the scar measured approximately two inches in length, 
with no other findings recorded. 

When examined in December 1999, it was noted that the scar 
measured 4 cm and was located just below the left ear lobe.  
The examiner commented that the scar showed no evidence of 
any disfigurement, tenderness, adherence, tissue loss, or 
elevation or depression.  There also was no inflammation, 
edema or keloid formation.  It was described as having a very 
slightly fainted color.  In fact, the examiner indicated that 
it was "pretty much faded" and would not be identified in a 
photograph.  

Based on these findings, there is no basis for assigning a 
compensable evaluation for the veteran's shell fragment wound 
scar on the left cheek, as the evidence shows it to be no 
more than slightly disfiguring.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  The Board has also considered other 
diagnostic codes which rate scars not resulting from burns.  
However, for a compensable evaluation under these codes the 
veteran must either show a superficial scar that is poorly 
nourished with repeated ulceration, or a scar which is 
painful or tender on objective demonstration.  See 38 C.F.R. 
§ 4. 118, Diagnostic Codes 7803, 7804 (2000).  Accordingly, 
the preponderance of the evidence is against a finding that 
the veteran's scar of the left cheek warrants a compensable 
rating.  Given this conclusion, the doctrine of reasonable 
doubt need not be considered.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-56. 
V.  Malaria

The record shows that the veteran suffered from malaria while 
on active duty.  As a result, an April 1947 rating decision 
granted service connection for residuals of malaria.  Since 
no active disease was shown at that time, the RO assigned a 
noncompensable evaluation.  The veteran has recently filed a 
claim for an increased evaluation for this condition.  The 
Board notes that, since this appeal does not arise from 
disagreement for the initial rating assigned following a 
grant of service connection, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Malaria is evaluated under Diagnostic Code 6304.  Under this 
provision, a 100 percent rating for malaria is assigned when 
there is an active disease process.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, malaria is to be rated as residuals such 
as liver or spleen damage under the appropriate system.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).

The medical evidence shows that the veteran does not have 
active malaria, there is no residual liver or spleen damage, 
and the disorder does not cause any current disability.  The 
only pertinent medical evidence of record is a December 1999 
VA examination report in which no residuals of malaria were 
identified.  After reviewing the veteran's claims file, the 
examiner noted that the veteran had been diagnosed with 
malaria in 1943.  It was also noted that he had been 
diagnosed with "FUO/Fever of unknown origin" in March 1945.  
According to the veteran's wife, the veteran experienced 
periodic fevers and jaundice since 1940.  However, both the 
veteran and his wife explained that he had not experienced 
any of these symptoms since 1950.  The examiner also stated 
that there was no sign or symptom of malaria.  Objectively, 
the sclerae and the sublingual veins were not icteric, and no 
splenomegaly was appreciated.  The diagnosis was "malaria as 
per history."  

Accordingly, the schedular criteria for a compensable 
evaluation for residuals of malaria are not met under 
Diagnostic Code 6304.  The preponderance of the evidence is 
against the veteran's claim; thus, the doctrine of reasonable 
doubt need not be considered.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-56. 

VI.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

In this case, there has been no showing that any of the 
veteran's service-connected disabilities at issue have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  The record reveals that the veteran is a retired 
farmer and has not worked since approximately 1990.  The 
veteran and his wife have indicated that he did experience 
periods in which it was difficult to work due to bouts of 
anxiety.  However, at no time has the veteran alleged that he 
stopped working due to a service-connected disability.  Thus, 
in the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent evaluation for post-traumatic stress disorder 
prior to October 20, 1997, is granted.

An evaluation in excess of 30 percent for post-traumatic 
stress disorder since October 20, 1997, is denied. 

An evaluation in excess of 20 percent for bilateral hearing 
loss prior to June 8, 1998, is denied.

An evaluation in excess of 40 percent for bilateral hearing 
loss since June 8, 1998, is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

A compensable evaluation for residuals of a shell fragment 
wound of the left knee is denied. 

A compensable evaluation for residuals of a shell fragment 
wound of the left cheek is denied.

A compensable evaluation for malaria is denied.


REMAND 

The veteran maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disabilities, and that he is therefore 
entitled to a total rating based on individual 
unemployability by reason of his service-connected 
disabilities. 

The law provides that a total disability rating based upon 
individual unemployability may be granted upon a showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R.         §§ 3.340, 3.341, 4.16 (2000).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2000).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R.           § 4.16(b) (2000).

A review of the record discloses that additional development 
is needed prior to adjudication by the Board.  A recent 
amendment to 38 U.S.C.A. § 5107 (West 1991) states that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.  
The new amendment thus eliminates the requirement that a 
claim be well grounded before VA's duty to assist is 
triggered. 

In this case, the veteran's service-connected disabilities 
include bilateral hearing loss, rated as 40 percent 
disabling; PTSD, rated as 30 percent disabling; tinnitus, 
rated as 10 percent disabling; residuals of shell fragment 
wounds of the left knee and left cheek, rated as 
noncompensably disabling; and malaria, rated as 
noncompensably disabling.  His combined disability evaluation 
due to service-connected disabilities is 60 percent.  See 
38 C.F.R. § 4.25.

The evidence of record is ambiguous as to whether these 
disabilities render him unable to secure or maintain gainful 
employment.  The record shows that the veteran is a retired 
farmer and has not worked since 1990.  As noted above, a VA 
examiner in January 1998 stated the veteran was unable to 
work because of "multiple problems."  The examiner, 
however, did not identify which problems precluded 
employment.  The record also shows that the veteran is 
significantly impaired due to nonservice-connected dysthymia, 
scoliosis and arthritis of the lumbar spine, and memory 
problems due to his advanced age.  The Board emphasizes that 
these factors may not be considered in granting a total 
disability rating based upon individual unemployability.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

Under these circumstances, VA has a duty to supplement the 
record by obtaining the report of an examination which 
includes an opinion as to the effect of the veteran's 
service-connected disabilities on his employability.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
effect of his service-connected 
disabilities on his employability.  The 
claims file must be made available to and 
be thoroughly reviewed by the examiner(s) 
in connection with the examination(s).  
Based on examination findings and other 
evidence contained in the claims file, 
the examiner(s) must offer an opinion as 
to whether it is at least as likely as 
not that the veteran is unable to obtain 
and maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities, without 
regard to his age or any nonservice-
connected disorders.  The examination 
report(s) must include a complete 
rationale for all opinions and 
conclusions expressed.

2.  After ensuring that the requested 
actions have been completed to the extent 
possible and as contemplated under the 
Veterans Claims Assistance Act of 2000, 
the RO should then readjudicate the 
veteran's claim of entitlement to a total 
disability rating based on individual 
unemployability by reason of service-
connected disabilities.  If the benefit 
sought is not granted, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals
	


 


